Opinion issued December 30, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01034–CV




ELVIS WAYNE KELLEY, Appellant

V.

R. M. KIMZEY, INDIVIDUALLY AND AS TRUSTEE OF THE
CRAWFORD 1984 TRUST AND AS ATTO, DONALD M. CRAWFORD,
INDIVIDUALLY, AND AS GENERAL PARTNER OF WUNDERLICH
RESOURCES, CRAWFORD 1984 FAMILY TRUST, WUNDERLICH
RESOURCES, LTD AND COLT HAACK, INDIVIDUALLY AND D/B/A
COLDWELL BANKER PROPERTIES UNLIMITED, Appellees




On Appeal from the 9th District Court
Waller County, Texas
Trial Court Cause No. 99-06-15017




MEMORANDUM OPINIONAppellant Elvis Kelley has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Elvis Kelley did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Bland.